DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number "75" in Figure 14; and reference number "76" in Figure 14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
With Regards to Claim 1:  Instant claim 1 recites "a central longitudinal axis between the nose and tail ends" on line 3.  The instant specification lacks proper antecedence for "a central longitudinal axis" that is between the nose and tail ends of the panel being claimed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With Regards to Claim 1:  Claim 1 recites the limitation "the head" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it is the decision of the examiner, that the limitation was intended to be in reference to "the panel" and not "the head"; as such, the limitation will be considered to read as "the panel[[head]]".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,046,037 B2 (referred to herein as "Filippini").  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a skateboard deck.
Regarding Instant Claim 1:  Filippini claims a skateboard deck, comprising: a panel having upper and lower faces, opposite side edges, a nose end, a tail end, and a central longitudinal axis between the nose and tail ends, and an at least partially rounded peripheral edge; the panel comprising spaced upper and lower layers forming the upper and lower faces of the head, each layer having an outer surface and an inner surface, a plurality of spaced parallel ribs extending between the inner surfaces of the upper and lower layers and defining a plurality of elongate chambers between each adjacent pair of ribs, and a foam core filling each elongate chamber; and the ribs and foam cores filling the entire length and width of the panel (Claim 1 of Filippini).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2006/0049596 A1) in view of Ritchie (US 2006/0263575 A1).
Regarding Claim 1:  Hill discloses a skateboard deck (ref. #50) comprising: a core member (ref. #60), a core surround (ref. #70) which surrounds the periphery of the core member, upper layers (ref. #80) which overlie the top of the core member and core surround, and lower layers (ref. #90) which underlie the bottom of the core member and core surround (figures 1 to 3, 5, 8 to 11, and [0028]-[0035] of Hill).  Hill also discloses that the skateboard deck comprises a head end, a tail end, and a central longitudinal axis (figures 5, and 8 to 11 of Hill).  It is also disclosed by Hill that the core member can be configured with a foam (e.g. polyester foam) center layer (ref. #66) and upper and lower carbon fiber layers (ref. #67 and #68) which wrap around the center layer, with resin and/or other adhesive between the carbon fiber layers and central layer, and that after wrapping of the core with the layers it is pressed into the shape desired (figure 2 and [0030] of Hill).  Hill further discloses that the core member comprises a hollow, enclosed multi-layer carbon fiber member ("hollow" meaning that the center is an empty space or is occupied by a material other than carbon fiber, or by a material which is less dense than carbon fiber) ([0031] of Hill).  It is further disclosed by Hill that the core member may further comprise a longitudinal beam (ref. #120; which is considered equivalent at least one of the claimed "rib") that extends generally along the longitudinal centerline of the member (ref. #160) to the ends of the core member (ref. #160); and that the beam can have different cross sections such as an "I", "T", "U", or a box section (figures 4, 7, 9, [0038] and [0039] of Hill).  Specifically, Hill provides for --a skateboard deck, comprising: a panel having upper and lower faces, opposite side edges, a nose end, a tail end, and a central longitudinal axis between the nose and tail ends, and an at least partially rounded peripheral edge; the panel comprising spaced upper and lower layers forming the upper and lower faces of the panel, each layer having an outer surface and an inner surface, a parallel rib extending between the inner surfaces of the upper and lower layers and defining a plurality of elongate chambers, and a foam core filling each elongate chamber; and the rib and foam cores filling the entire length and width of the panel--.
Hill fails to disclose --a plurality of spaced parallel ribs extending between the inner surfaces of the upper and lower layers and defining a plurality of elongate chambers between each adjacent pair of ribs, and a foam core filling each elongate chamber; and the ribs and foam cores filling the entire length and width of the panel--.
Ritchie discloses a foam panel (ref. #10) that includes a first sheet (ref. #12) and a second sheet (ref. #14), that together define a cavity (ref. #16) between them; and in said cavity are disposed reinforcing strips (ref. #18) of sheeting material on edge transversely across the cavity with one edge engaging the first sheet and an opposed edge engaging the second sheet (figures 1 to 3, and [0012] of Ritchie).  Ritchie also discloses that a foam fills the cavities ([0012] of Ritchie).  Ritchie further discloses that the reinforcing strips are spaced throughout the panel, extend the height of the panel, and extend in a parallel spaced relation for substantially the entire width and width of the cavity (figures 1 to 3, and [0012] of Ritchie).  It is also disclosed by Ritchie that the reinforcing strips can be positioned randomly or in in a non-parallel pattern, but in sufficient number and sufficiently spaced to provide the desired rigidity ([0016] of Ritchie).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the plurality of parallel, spaced apart reinforcing strips of Ritchie with the panel disclosed by Hill in order to have --a plurality of spaced parallel ribs extending between the inner surfaces of the upper and lower layers and defining a plurality of elongate chambers between each adjacent pair of ribs, and a foam core filling each elongate chamber; and the ribs and foam cores filling the entire length and width of the panel--.  One of ordinary skill in the art would have been motivated to have incorporated the plurality of parallel, spaced apart reinforcing strips of Ritchie with the panel disclosed by Hill, from the stand-point of having a reinforcing strips in sufficient number and sufficient spacing to provide a desired increase in rigidity ([0002] and [0016] of Ritchie).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781